DOWDELL, J.
This is a proceeding hv information in the name of the state, filed by the circuit solicitor, against the appellee in the circuit court of Dallas county. The complaint contained two counts as follows: “First count. That said William W. Quarles is guilty of a violation of the provisions of an act entitled tAn act to prevent the encouragement of litigation and provide for the punishment of persons engaged in encouraging litigation, approved March 4th, 1901’ (Acts 1900-1, p.„ 2227), in this: that the said William W. Quarles did promise, or give or offer, or promise to give, a valuable consideration to one John D. Mosely as an inducement to the said Mosely to the placing, or in consideration of having placed, in the hands of the said William W. Quarles a demand or claim against one William P. Molerte, for the purpose of bringing suit or making claim against the said William P. Molerte.” “Second count. *57That the said William W. Quarles is guilty of a willful violation of subdivision 6 of section 590 of the Code of Alabama, in this: That the said William W. Quarles did encourage the commencement or continuance of an action or proceeding against one William P. Molette for motive of interest.”
Section 1 of the Act of March' 4, 1901 (Acts 1900-i, p. 2227), on which the first count is based, reads as follows: “That it shall be unlawful for an attorney at law, either before or after action brought, to promise or give or offer to promise or give a valuable consideration to any person as an inducement to placing, or in consideration of having placed in his hands or in the hands of any partnership of which he is member, a demand of any kind, for the purpose of bringing suit or making claim against another, or to employ a person to" search for and procure clients to be brought to such attorney.” Subdivision 6 of section 590 of the Code of 1896, on which the second count is based, is as follows: “Duties of Attorneys. It is the duty of attorneys * * 6. To encourage neither the commencement nor continuance of an action or proceeding from any motives of passion or interest.” While in the violation" of "either of these statutes,-no punishment by fine or imprisonment is incurred, still the punishment imposed, that of disbarment from the practice of the law, renders them highly penal in their character. Such statutes are to be strictly construed. And proceedings under them on information in the name of the state, while not strictly criminal, are quasi criminal. — Thomas v. State, 58 Ala. 365.
These statutes are manifestly directed against a "particular class — attorneys at law. Thomas v. State, supra. Unless the defendant against whom the charge is brought comes within that class, no conviction can be *58had. It is an essential element in the constitution of the offense — a fact not only required to be proven, but one which should be averred in the complaint in order to charge an offense. Neither of the counts charge that the defendant is an attorney at law, and in this omission fails to state a substantial cause of action. The statutes under which the proceeding is had being criminal in their nature, in order to support the proceeding it is essential “that the information should with certainty disclose that the defendant is amendable to the proceeding and the facts constituting the misconduct of which complaint is made.” — Thomas v. State, supra. The complaint in that case was much fuller and more particular in its averments than is the present complaint, and yet in that case it was held insufficient. We might repeat more that was said in that case Avhich would be apposite here, but forbear to do so, being content Avith a reference to it as an authority conclusive of the case at bar.
The judgment of the lower court was in favor of the defendant, and no presumptions will be indulged here for the purpose of reversing that judgment. The infoi’mation failing to charge an offense, errors arising on the trial in the introduction of evidence can but be regarded as errors without injury. Certainly, if the information is insufficient to support a judgment of conviction, in the failure to charge an offense, then the only proper judgment to be rendered would be one in favor of the defendant. These views render it unnecessary to consider other questions discussed by counsel.
Affirmed.
Simpson, Anderson, and McClellan, JJ., concur.